COURT OF APPEALS OF VIRGINIA


Present: Judges Annunziata, Bumgardner and Clements
Argued at Alexandria, Virginia


CHARLES WHITNEY, S/K/A
 CHARLES ALBERT WHITNEY
                                           MEMORANDUM OPINION * BY
v.   Record No. 0835-00-1              JUDGE RUDOLPH BUMGARDNER, III
                                                MAY 1, 2001
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF SOUTHAMPTON COUNTY
                    Westbrook J. Parker, Judge

          Joseph R. Winston, Special Appellate Counsel
          (Public Defender Commission, on briefs), for
          appellant.

          H. Elizabeth Shaffer, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.


     Charles Albert Whitney appeals the revocation of the

suspended sentence he received in 1994 when a juvenile.    He

contends the order of conviction was void because the juvenile

and domestic relations district court failed to notify his

father as required by Code § 16.1-263.    We agree and reverse.

     The Commonwealth charged the defendant, then a juvenile,

with distribution of cocaine on June 6, 1993.    The petition

identified his mother and his father but listed their addresses

as "unknown at intake."     Neither the mother nor the father


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
received notice of the transfer hearing, though the mother

attended.   The transfer order noted the defendant "is not living

with his parents and their addresses are unknown."   The trial

court convicted the defendant and sentenced him on June 14, 1994

to ten years incarceration with five years suspended.    The trial

court later revoked the suspended sentence on April 4, 2000

because the defendant violated the terms of his probation.

     When the juvenile court fails to provide notice to a

defendant's parents, the circuit court lacks jurisdiction to try

the juvenile defendant as an adult because the transfer is

ineffectual.   David Allen Moore v. Commonwealth, 259 Va. 431,

437, 527 S.E.2d 406, 409 (2000).   Code § 16.1-263(E) 1 defines the

exception to the requirement for notice.   Notice is not required

"when the trial judge has certified on the record that the

identity of a parent is not reasonably ascertainable."    Baker v

Commonwealth, 28 Va. App. 306, 312, 505 S.E.2d 394, 397 (1998),

aff'd, 258 Va. 1, 516 S.E.2d 219 (1999).

     The Commonwealth contends a return of service marked

"address unknown" met the statutory exception that the father's



     1
       Notification "shall [not] be required if the judge shall
certify on the record that (i) the identity of a parent or
guardian is not reasonably ascertainable or (ii) in cases in
which it is alleged that a juvenile has committed a delinquent
act, crime, status offense or traffic infraction or is in need
of services or supervision, the location, or in the case of a
parent or guardian located outside of the Commonwealth the
location or mailing address, of a parent or guardian is not
reasonably ascertainable." Code § 16.1-263(E).

                               - 2 -
identity was not "reasonably ascertainable."   However, not

knowing the address of an identified person is different from

not knowing the identity of the person.   The record identifies

the defendant's parents by name.   The identity of the father was

ascertained; only his whereabouts were unknown.

     The defendant's father did not receive notice, and the

trial court did not certify on the record an exception permitted

by Code § 16.1-263(E).   The conviction was void.   Duong v.

Commonwealth, 34 Va. App. 424, 428, 542 S.E.2d 47, 49 (2001).

Accordingly, we reverse the imposition of the balance of the

sentence imposed.   This decision makes the other assignment of

error moot.

                                                          Reversed.




                               - 3 -